EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 1-8 as being drawn to a non-elected claim without traverse.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Pretz US 2020/0055015 who teaches a dehydrogenation process using a riser reactor. Feed is injected upwardly through line 430. Hot regenerated catalyst (first catalyst stream) is fed through line 424 from the regenerator to the riser. Spent catalyst (second catalyst stream) is fed through line 422 to the riser at a point above the hot catalyst. Thus, Pretz teaches that the second stream of catalyst has a lower temperature than the first catalyst. Paragraph [0031], it is explicitly stated that the colder deactivated catalyst is injected above the hotter catalyst from the regenerator. By contrast, the instant invention injects the hotter catalyst stream above the colder catalyst stream. The applicants have found that side cracking reactions are reduced when the hot catalyst is injected later in an endothermic reaction. In Figure 1 of the Applicant, reproduced below the feedstream is contacted with the colder/deactivated catalyst via line 36 and then the hot regenerated catalyst via line 40.

    PNG
    media_image1.png
    541
    398
    media_image1.png
    Greyscale

Another prior art is Palmas US Patent 9,376,633 who teaches a riser reactor where spent catalyst 58 is injected along-side hot regenerated catalyst 54. In this setup, the reactant stream does not contact a first cold catalyst stream to produce a product gas which is then contacted with a hot catalyst stream as required by the independent claims.
Thus the prior art does not teach or suggest a process for contacting a reactant stream with catalyst comprising: feeding a reactant stream to a reactor; contacting said reactant stream with a first catalyst stream to produce product gases; contacting said reactant stream with a second catalyst stream to produce product gases after contacting said reactant stream with said first catalyst stream, said second catalyst stream having a higher temperature than said first catalyst stream; separating said first catalyst stream and said second catalyst stream from product gases; and discharging said product gases from said reactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772